NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

L. H. HAGGERTY,                                 No. 18-15470

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01412-JCM-VCF

 v.
                                                MEMORANDUM*
KEOLIS TRANSIT NORTH AMERICA,
INC.; AMALGAMATED TRANSIT
UNION LOCAL 1637, AFL-CIO,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      L. H. Haggerty appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims arising from the termination of his

employment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Fed. R. Civ. P. 12(b)(6). Kwan v. SanMedica Int’l, 854 F.3d 1088,

1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Haggerty’s 42 U.S.C.

§ 1983 claims because defendants are not state actors. See West v. Akins, 487 U.S.

42, 48 (1988) (“To state a claim under § 1983, a plaintiff must . . . show that the

alleged deprivation was committed by a person acting under color of state law.”);

Rendell–Baker v. Kohn, 457 U.S. 830, 842 (1982) (“[T]he question is whether the

function performed has been traditionally the exclusive prerogative of the State.”

(citation and internal quotation marks omitted)).

      The district court properly dismissed Haggerty’s claim under the Federal

Service Labor-Management Relations Statute (“FSLMRS”) because the statute

does not apply to employees of private entities. See Nat’l Treasury Emps. Union

(NTEU) v. FLRA, 418 F.3d 1068, 1069 (9th Cir. 2005) (the FSLMRS “governs

labor relations for federal employees”); see also 5 U.S.C. § 7103(a)(2) (defining

“employee” under the FSLMRS).

      The district court properly dismissed Haggerty’s claim under Nevada law

regarding provision of his employment records because Haggerty failed to allege

facts sufficient to state a claim. See Nev. Rev. Stat. § 613.075 (requiring

employers or “any labor organization referring a person to an employer for

employment” to furnish a copy of employment records to a terminated employee if


                                          2                                    18-15470
requested by the employee within 60 days after termination).

      To the extent Haggerty contends that the district court erred by failing to

conduct a hearing on the motions to dismiss, we reject the contention as without

merit. See Fed. R. Civ. P. 78(b) (“By rule or order, the court may provide for

submitting and determining motions on briefs, without oral hearings.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    18-15470